The Honorable Jay Bradford State Senator P.O. Box 8367 Pine Bluff, AR 71611-8367
Dear Senator Bradford:
This is in response to your request for an opinion on the following question:
  Does the law prohibit a person who serves as a school board member who is simultaneously an employee of an educational service cooperative to continue to serve on the school board?
RESPONSE
It is my opinion that the answer to this question is "yes," assuming that the school board member serves in a district that participates in the educational service cooperative.
Please note that I have enclosed a copy of Attorney General Opinion94-253 which addresses this question. I agree with the conclusion therein that the statutory prohibition regarding school board directors and employment in a school district (A.C.A. § 6-13-616(b))1 also applies to employment with an educational service cooperative. This opinion acknowledged that § 6-13-616(b) does not on its face apply to employment with education service cooperatives. But the opinion then continued:
  There is a statutory provision regarding education cooperatives, however, which can be said to render A.C.A. § 6-13-616 applicable to employees of educational cooperatives. Section 6-13-1011(a) provides that `[p]ersonnel of education service cooperatives shall be employed in accordance with laws, rules, regulations, and procedures applicable to the school districts of this state.' It is my opinion that this section evidences a legislative intent that personnel of educational service cooperatives are to be governed by the same laws and regulations which govern employees of school districts.
The opinion thus concluded that the prohibition against simultaneously serving as a school board director and an employee of a school district is also applicable to employees of educational service cooperatives. Seealso Op. Att'y Gen. 97-390.
In response to your specific question, therefore, assuming that the school district participates in the educational cooperative that employs the school board member, it is my opinion that the board member may not legally serve on the board and also be employed by the cooperative.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh
1 Section 6-13-616(b) (Supp. 1999) states that "[n]o person who is elected to a school district board of directors shall be eligible for employment in that same school district."